Filed with the Securities and Exchange Commission on August 31, 2007 1933 Act Registration File No.33-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 292 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 293 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. SUBJECT TO COMPLETION, DATED AUGUST 31, 2007 The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. Robeco Municipal Shares Fund Preliminary Prospectus , 2007 The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Robeco Municipal Shares Fund TABLE OF CONTENTS AN OVERVIEW OF THE FUND 3 PERFORMANCE 5 FEES AND EXPENSES 5 INVESTMENTS AND RISKS 6 Investment Objective 6 Principal Investment Strategies 6 Principal Risks 7 Portfolio Holdings Information 8 MANAGEMENT OF THE FUND 9 The Advisor 9 Portfolio Managers 9 SHAREHOLDER INFORMATION 10 Pricing 10 How to Purchase Shares 10 How to Redeem Shares 11 Account and Transaction Policies 11 Tools to Combat Frequent Transactions 11 DISTRIBUTIONS AND TAXES 12 Dividends and Distributions 12 Tax Consequences 12 FINANCIAL HIGHLIGHTS 13 PRIVACY NOTICE 14 Robeco Investment Management, Inc. (the “Advisor”), is the investment advisor for the Robeco Municipal Shares Fund (the “Fund”) and is located at 909 3rd Avenue, New York, New York, 10022.The Fund is a series of Professionally Managed Portfolios (the “Trust”).The Fund does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series.This Prospectus sets forth basic information about the Fund that you should know before investing.It should be read and retained for future reference. An Overview of the Fund General The Fund is designed to be an integral component of the Advisor’s Robeco WPG Municipal Core and Extended Core SMA strategies—strategies the Advisor uses to manage separately managed accounts for investors participating in certain wrap fee or similar programs.The Fund is only available to investors participating in such programs, as described herein. What is the Fund’s Investment Objective? The Fund seeks to generate income exempt from federal income tax while preserving investment principal. What are the Fund’s Principal Investment Strategies? Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in municipal securities of states, territories and possessions of the United States that pay interest exempt from federal income tax, including the federal alternative minimum tax (“AMT”).The Fund may also invest up to 25% of its net assets at the time of purchase in high yield, lower rated municipal securities, sometimes referred to as “Junk Bonds.”The effective duration of the Fund’s portfolio is expected to range from three to seven years based on the Advisor’s forecast for interest rates. What are the Principal Risks of Investing in the Fund? There is the risk that you could lose money on your investment in the Fund.The following risks may affect the value of your investment: ● Interest rates may rise causing bond prices to fall, which will have an increasingly detrimental effect on bonds with longer maturities; ● The issuers of fixed income securities, particularly below investment grade securities, may fail to make timely payments of interest or principal, or may stop making such payments all together; ● The Fund may invest in municipal securities that rely on an issuer’s revenue production to meet interest and principal payments when due; ● The markets in which the Fund invests may fall or the Advisor may be incorrect in its expectations about the direction or extent of market movements; ● The Fund is non-diversified and may invest a greater percentage of its assets in a particular issuer than a diversified fund would be permitted to invest, which may cause the Fund’s share price to be more volatile and expose the Fund to greater losses; 3 ● Because the Fund’s investments may be related in such a way that political, economic or business developments affecting one obligation may affect others, it may be subject to a higher risk of loss as a result of adverse economic, business or other developments; ● The value of the Fund’s investment in derivatives may not correlate with the underlying instrument, a counterparty in a transaction may not fulfill its contractual obligation or unanticipated market movements could cause the Fund to lose more than the amount it originally invested; ● Because the Fund’s investments may be concentrated in a particular state(s), it may be subject to a higher risk of loss as a result of adverse economic, business or other developments that affect such state(s); and ● The Fund is new and may not grow to an economically viable size, in which case it may be liquidated without shareholder vote at a time that may not be favorable to certain investors. 4 Performance Because the Fund has recently commenced operations, there is no performance information to report. Fees and Expenses As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.The fees and expenses are described in the tables below and are further explained in the example that follows.In addition to the fees and expenses shown below, it is important to note that the Fund is only available to investors participating in certain wrap fee or similar programs sponsored by unaffiliated investment advisers and broker-dealers in which the Advisor provides advisory services.Participants in these programs incur additional fees and expenses and the Advisor receives compensation from these programs for its services.You should read carefully the program brochure provided by your program sponsor, which contains information regarding the fees paid to the Advisor. Shareholder Fees(1) (fees paid directly from your investment) Maximum Sales Load Imposed on Purchases None Maximum Sales Load Imposed on Reinvested Dividends None Maximum Deferred Sales Load None Redemption Fee None Annual Fund Operating Expenses(2) (expenses that are deducted from Fund assets) Management Fees(2) 0.00% Distribution (12b-1) Fees None Other Expenses(3) % Total Annual Fund Operating Expenses(4) % Less:Expense Reimbursement or Reduction % Net Annual Fund Operating Expenses(4) 0.00% Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same.Please note that the figures below are based on the Fund’s net expenses after giving effect to the expense limitation in the agreement described below.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years $ $ (1) You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged. (2) The table above shows Net Annual Fund Operating Expenses as 0.00%, which reflects that the Advisor is waiving or reimbursing all of the Fund’s expenses (excluding Acquired Fund Fees and Expenses, taxes, interest and extraordinary expenses) and that the Advisor does not charge any fees to the Fund for its advisory services. (3) Other Expenses includes interest, custodian, transfer agency and other customary Fund expenses, including expenses of any money market or other fund held by the Fund referred to as “Acquired Fund Fees and Expenses” and are based on estimated amounts for the current fiscal year. 5 (4) The Advisor has contractually agreed to waive or reimburse all Fund expenses (excluding Acquired Fund Fees and Expenses, taxes, interest and extraordinary expenses) (the “Expense Agreement”).The Expense Agreement is irrevocable and continues as long as the Fund continues its operations. Investments and Risks Investment Objective The objective of the Fund is to generate income exempt from federal income tax while preserving investment principal. The Fund’s investment objective is fundamental and may not be changed without shareholder approval.There is no assurance that the Fund will achieve its investment objective. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in municipal securities of states, territories and possessions of the United States that pay interest exempt from federal income tax, including AMT.The effective duration of the Fund’s portfolio is expected to range from three to seven years based on the Advisor’s forecast for interest rates.Duration is a measure of the expected life of a fixed-income security that is used to determine the sensitivity of a security’s price to changes in interest rates.The longer a security’s duration, the more sensitive it will be to changes in interest rates.Similarly, a fund with a longer average portfolio duration will be more sensitive to changes in interest rates than a fund with a shorter average portfolio duration.By way of example, the price of a bond with an average duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point. The Fund is designed to be an integral component of the Advisor’s Robeco WPG Municipal Core and Extended Core SMA strategies—strategies the Advisor uses to manage separately managed accounts for investors participating in certain wrap fee or similar programs.When selecting securities for the Fund, the Advisor uses a bottom-up approach and considers both quantitative and qualitative measures of the municipal securities through extensive credit research.The Advisor also seeks to add value through yield curve positioning. A security may be sold when: 1) an event occurs that diminishes the Advisor’s expectation for the security’s future financial performance or 2) the security has achieved its targeted investment performance.If the first condition occurs, the Advisor evaluates the market’s valuation (or spread) of the security in light of the new information and either: 1) sells immediately, 2) determines an exit strategy, or 3) holds the security if the price has more than discounted the new information.This third option, however, is only pursued if the Advisor believes that the security will regain positive credit momentum.When a security has achieved its targeted investment performance, the Adviser typically sells it after a replacement security has been identified. In addition to sales generated by a security specific event, a security may also be sold in response to market-related issues unique to municipals such as local government conflicts or political issues and natural disasters.Securities trading at a loss may be opportunistically swapped for bonds with similar characteristics, which may create a tax benefit. The Fund seeks to invest in municipalities across the country, but may invest more than 25% of its net assets in issuers located in a single state.The Fund may invest up to 25% of its net assets at the time of purchase in Junk Bonds, which are bonds rated B or lower by Standard & Poor’s® or Moody’s Investors Service©, Inc. or, if unrated, determined by the Advisor to be of similar quality.The Fund may also invest in U.S. government securities and derivatives, such as options, futures, forwards and swaps. 6 Temporary or Cash Investments.The Fund may temporarily hold all or a portion of its assets in cash, cash equivalents or high-quality debt instruments in anticipation of or in response to adverse market or other conditions or atypical circumstances.Atypcial circumstances include unusually large cash inflows or redemptionsAs a result, the Fund may not achieve its investment objective to the extent it makes temporary and/or cash investments. To the extent the Fund uses a money market fund for its cash position, some duplication of expenses will occur because the Fund will bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the Fund.The value of your investment in the Fund will fluctuate with the prices of the securities in which the Fund invests.The principal risks of investing in the Fund are: Debt Securities Risk.Debt securities, such as notes and bonds, are subject to credit risk and interest rate risk. Credit risk is the possibility that an issuer of an instrument will be unable to make interest payments or repay principal when due. Changes in the financial strength of an issuer or in the credit rating of a security may affect the value of the security. Interest rate risk is the risk that interest rates may increase, which tends to reduce the resale value of certain debt securities, including U.S. government and other municipal obligations. Debt securities with longer maturities are generally more sensitive to interest rate changes than those with shorter maturities. Changes in market interest rates do not affect the rate payable on an existing debt security, unless the instrument has adjustable or variable rate features, which can reduce its exposure to interest rate risk. Changes in market interest rates may also extend the duration of certain types of instruments, such as asset-backed securities, thereby affecting their value and the return on your investment.The Fund may also invest in zero coupon securities, which do not pay interest on a current basis and which may be highly volatile as interest rates rise or fall. Municipal Securities Risk. Municipal securities rely on the creditworthiness or revenue production of their issuers or auxiliary credit enhancement features. Municipal securities may be difficult to obtain because of limited supply, which may increase the cost of such securities and effectively reduce their yield. Typically, less information is available about a municipal issuer than is available for other types of securities issuers. The Fund may invest in municipal securities that are related in such a way that political, economic or business developments affecting one obligation would affect the others. For example, the Fund may own different obligations that pay interest based on the revenue of similar projects.The Fund’s investments may be concentrated in a particular state(s), which may subject it to a higher risk of loss as a result of adverse economic, business or other developments, such as acts of terrorism or natural disasters that affect such state(s).Although the Fund strives to invest in municipal securities and other securities with interest that is exempt from federal income taxes, including AMT, some income earned by the Fund’s investments may be subject to such taxes. The Fund takes advantage of tax laws that allow the income from certain investments to be exempted from federal income tax and, in some cases, state individual income tax.Federal and state tax authorities are paying increased attention to whether interest on municipal obligations is exempt from taxation, and the Fund cannot assure you that a tax authority will not successfully challenge the exemption of a bond held by the Fund.
